Citation Nr: 0600976	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-35 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for aggravation of a 
personality disorder.


ATTORNEY FOR THE BOARD 

Shereen M. Marcus, Associate Counsel



INTRODUCTION

 The appellant is a veteran who served on active duty from 
July 2001 to April 2002.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied service 
connection for a personality disorder. 

Initially, the Board notes that the veteran's discharge was 
classified as "other than honorable." However, pursuant to 
a July 2003 administrative decision, the veteran's period of 
service is considered honorable for VA purposes. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran was discharged from the Navy in April 2002 after 
a diagnosis of a personality disorder and a determination 
that the veteran "is a danger to himself or to others making 
him unsuitable for military service." His condition was 
classified as a personality disorder with dependent, 
histrionic, and immature features. 

Shortly thereafter, in November 2002, the veteran initiated 
his claim. Although he concedes that his personality disorder 
was not caused by his military service, his contention is 
that the disorder was aggravated by service. He also claims 
that his personality disorder is currently classified as 
"Schitzophrenic Bipolar with Psychotic tendencies," 
although he did not provide or identify any medical opinion 
to substantiate the statement.

To date the RO has denied service connection for a 
personality disorder on the basis that congenital or 
developmental defects such as personality disorders are not 
diseases or injuries for the purposes of service connection.  
38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  The Board notes, however, that the VA 
Office of General Counsel held that service connection may be 
granted for a congenital disorder on the basis of in-service 
aggravation.  See VAOPGCPREC 82- 90, 55 Fed. Reg. 45,711 
(1990) [a reissue of General Counsel Opinion 01-85 (March 5, 
1985)].  In that opinion, it was noted that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexists 
a claimants' military service, but that service connection 
for such diseases could be granted if manifestations of the 
disease in service constituted aggravation of the condition.  
See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993).  Although 
it appears the RO considered the issue of aggravation of a 
personality disorder, no development was ever done concerning 
the veteran's alleged current mental illness.

The veteran was afforded a VA examination in September 2003 
for his claim of migraine headaches, which was later service-
connected. During the examination, the veteran informed the 
examiner that he felt depressed, suicidal, and "had cut his 
arm once with a knife for no particular reason." He also 
mentioned anger control problems and problems dealing with 
stressful situations. The veteran was never afforded a 
psychiatric examination, however, prior to denial of his 
claim. Rather, the RO's decision is based solely on the 
service medical records.  Based on the in-service complaints, 
the Board concludes the duty to assist the veteran requires 
that he be provided a VA examination with a medical opinion.  

Accordingly, these matters are REMANDED for the following:

1. Tell the veteran to submit copies of 
any evidence in his possession relevant 
to the claim. 

2. The RO should schedule the veteran for 
a psychiatric examination. The claims 
folder and a copy of this Remand must be 
made available to, and be reviewed by, 
the examiner prior to the examination, 
and he or she should accomplish any 
indicated special tests, studies or 
additional consultations. 

The examiner should indicate whether the 
veteran currently has any psychiatric 
disorders, and, if so, whether any such 
disorder is at least as likely as not 
related to his military service.

The examiner should also provide an 
opinion as to whether the veteran's 
personality disorder was aggravated (that 
is - permanently worsened) beyond the 
natural progression of such a disorder by 
his military service.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided.

A complete rationale for any opinion 
expressed, with reference to supporting 
records, should be provided. 

3. Following the above, the RO should 
then readjudicate the issue of 
entitlement to service connection for 
aggravation of a personality disorder. If 
the benefit sought remains denied, the 
veteran should be issued an appropriate 
supplemental statement of the case (SSOC) 
and afforded the opportunity to respond. 
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.

The purposes of this remand are to complete the record, and 
to ensure due process. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment. 


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


